393 U.S. 9 (1968)
HORNBEAK
v.
HAMM, COMMISSIONER OF REVENUE FOR ALABAMA.
No. 260.
Supreme Court of United States.
Decided October 14, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF ALABAMA.
Barry Hess for appellant.
MacDonald Gallion, Attorney General of Alabama, and Willard W. Livingston and Herbert I. Burson, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE BLACK, MR. JUSTICE HARLAN, and MR. JUSTICE STEWARD are of the opinion that probable jurisdiction should be noted and the case set for argument.